Exhibit 10.2
Translation from the French
 
AMENDMENT NO. 2
TO THE CREDIT FACILITY AGREEMENT
DATED 03/14/2008

 
BETWEEN
PILOT SAS
(the Borrower)
AND
SOCIETE GENERALE
BNP PARIBAS
CREDIT LYONNAIS
(the Banks)
10/30/2008

 



--------------------------------------------------------------------------------



 



Translation from the French
Between the undersigned:
     - PILOT SAS, simplified form joint stock company (société par actions
simplifiée) having a sole shareholder, with share capital of EUR 27,942,800.00,
registered with the PARIS Trade and Companies Register under the unique
identification number 070 501 374, whose registered office is located 26/28 rue
Danielle Casanova, 75002 Paris, represented by Mr. Sébastien Loux acting in his
capacity as President, by virtue of the Minutes of the Resolutions of the Sole
Shareholder and Holder of Ordinary Stock, who chooses the registered office as
his domicile for the performance of the Agreement
Hereinafter designated the “Borrower”, on the one hand,
     - Société Générale, limited liability corporation (société anonyme) with
share capital of EUR 738,409,055.00 whose registered office is located 29
Boulevard Haussmann, Paris, registered with the PARIS Trade and Companies
Register under the unique identification number 552 120 222, represented for the
purpose of the present by Mr. Jean-Paul Brunel acting in his capacity as
Director of the Bayonne Exploitation Commerciale of the said company by virtue
of a power of attorney granted on 02/25/2008 by Mr. Michel Douzou, Deputy
Director of Retail Banking France, by virtue of the powers conferred upon him by
Mr. Daniel Bouton, CEO of Société Générale, filed as minutes with the Thibierge
public notaries office on 06/01/2007, who chooses the Branch as his domicile for
the performance of the Agreement,
     - BNP PARIBAS, limited liability corporation (société anonyme) with share
capital of EUR 1,823,540,634 whose registered office is located 16 Boulevard des
Italiens, 75009 Paris, registered with the PARIS Trade and Companies Register
under the unique identification number 662 042 449, EC identifier FR
76662042449, orias no. 07 022 735, and represented by Ms. Sylvie Bassinet,
Business Chargé d’Affaires, by virtue of a power of attorney dated 08/12/2008,
     - CREDIT LYONNAIS, limited liability corporation (société anonyme) with
share capital of EUR 1,846,714,837.00, registered with the LYON Trade and
Companies Register under the unique identification number 954 509 741, whose
registered office is located 18, rue de la République, Lyon, represented by
Mr. Jean-Paul Brunel by virtue of the powers conferred upon him on 10/29/2008,
who chooses the Direction Entreprises Dauphiné Savoie located 1 rue Molière,
38000 Grenoble as his domicile for the performance of the Agreement,
Hereinafter designated jointly as the “Banks” or individually as the “Bank”, on
the other hand,
WHEREAS:
A- The Banks have made available to the Borrower, in accordance with the terms
and conditions of the Agreement signed 03/14/2008, a Credit Facility for a
maximum amount of EUR 70,000,000.00 (seventy million euros) for a term of
6 months, which was extended by Amendment no. 1 dated 08/14/2008 up until
10/31/2008.
B- Further to a request by the Borrower dated 10/09/2008, the parties have
agreed (i) to modify the maturity date and the amount of the Credit Facility and
in this context to extend the maturity date thereof until 03/14/2009, (ii) to
amend the early repayment events, (iii) to make various other modifications,
notably to the applicable margin.
C- The parties have hereby decided to modify the Agreement dated 03/14/2008 in
the manner set out below (hereinafter, “Amendment no. 2”).
THE FOLLOWING HAS THEREFORE BEEN AGREED:
The terms used herein (include in this preamble) shall, unless otherwise defined
herein or otherwise required by the context, have the meaning ascribed to them
in the Agreement.

 



--------------------------------------------------------------------------------



 



Translation from the French
ARTICLE 1
In Article 1 of the Agreement entitled “Definitions” (Définitions), the term
“Applicable Margin” (Marge Applicable) shall be replaced and modified as
follows:
“Applicable Margin” designates the margin, applicable to the Credit, equal to
1.60%, starting from the 1st Drawing following the signature of Amendment no. 2”
ARTICLE 2
Article 2 of the Agreement entitled “Amount and Term” (Montant et Durée) shall
be replaced and modified as follows:
“The Banks have placed at the disposal of the Borrower, in accordance with the
methods and conditions defined in the Agreement, a Credit Facility of a maximum
amount of EUR 70,000,000.00 (seventy million euros), starting from March 14,
2008, for a term of six months. The Credit Facility was extended until
10/31/2008 by Amendment no. 1 dated 08/14/2008.
At the Borrower’s request, by 10/15/2008 at the latest, this credit facility
could be renewed once up until 03/14/2009 if unanimously agreed by the Banks,
date by which both capital and interest must have been reimbursed in full.
On 10/09/2008, the Borrower requested the extension of the credit facility.
The Banks have unanimously decided to extend the abovementioned Credit Facility,
reduced to a maximum amount of EUR 55,000,000.00 (fifty-five million euros)
starting from the signature of this Amendment, up until 03/14/2009.
Each Bank shall participate in the Credit Facility at the level of the amounts
indicated in Schedule 1.
Each Bank covenants, on an individual basis and without joint liability with the
other Banks, to participate in the Credit Facility. No Bank shall be held liable
for any potential lack of investment by or failure of one or several of the
other Banks.”
ARTICLE 3
Article 7.2 of the Agreement entitled “Effective Global Rate” (Taux Effectif
Global) shall be replaced and modified as follows:
“The Credit Facility generating interest at a variable rate, it is impossible to
calculate an Effective Global Rate valid for the entire term of the Credit
Facility. However, the Loan Agent shall inform the Borrower, by way of an
example, that in the event of the utilization of the maximum amount of the
Credit Facility as from the signature of the Agreement, and on the basis of all
of the financial conditions set out herein and of the most recently published
EURIBOR 3 month rate as of the date of signature of the Agreement, i.e. 4.827%
per annum, increased by 1.6% per annum, that the period rate for an Interest
Period is, on this basis,1.9156%. The Effective Global Rate, which is the annual
rate proportional to the period rate, is therefore 7.66% per annum.”
ARTICLE 4
Article 8.2 of the Agreement entitled “Mandatory Prepayments” (Remboursements
anticipés obligatoires) shall be replaced and modified as follows:
“In the event of an increase in share capital or an issuance of convertible
bonds or any other type of issuance, of an equity capital or quasi-equity
capital contribution by QUIKSILVER Inc. or by one of its subsidiaries, as
defined by Article L. 233-3 of the [French] Commercial Code, leading to a
reimbursement of the Asset Based Lending (ABL) financing signed on 03/06/2005 by
QUIKSILVER AMERICAS INC. (and guaranteed by QUIKSILVER INC.) for an initial
amount of USD 250m., reaching its term on 04/12/2010, the Borrower shall be
obliged to make early repayment of the entire amount of the Credit Facility.”

 



--------------------------------------------------------------------------------



 



Translation from the French
ARTICLE 5
Schedule 1 shall be replaced by schedule 1 to this Amendment.
ARTICLE 6
The conditions precedent set out below must have been fulfilled by the date of
signature of Amendment no. 2.

  a)   The declarations made by the Borrower under Article 10 of the Agreement
are exact.     b)   The Sureties stipulated at Article 4 of the Agreement remain
valid.     c)   No Early Payment Event has occurred.     d)   No Material
Adverse Event has occurred.     e)   Payment of EUR 200,000.00 (two hundred
thousand euros) made to the Loan Agent for expenses relating to the file, which
shall then become the property of the latter as from their receipt and shall be
divided between the Banks in direct proportion to their investment in the Credit
Facility.

ARTICLE 7
Starting from the date of the signature of this Amendment no. 2, the Agreement
shall be modified by mutual agreement between the parties. It is specifically
stated that this Amendment no. 2 does not alter the other provisions of the
Agreement which have not been expressly modified by this Agreement, which
thereby remain unchanged and retain full and entire effect, notably for the
sureties.
ARTICLE 8

8.1   Applicable legal regime       This Amendment shall be governed by French
law.   8.2   Competent courts       The Borrower irrevocably accepts that any
dispute concerning the validity, interpretation or performance of this amendment
N°2 shall be settled by the PARIS COMMERCIAL COURTS.

Executed in      , on Oct. 30, 2008
Executed in five original copies.
THE BORROWER

         
In St Jean de Luz on 10/30/2008
      Pilot SAS stamp
Signatory’s name and capacity
  Sébastien Loux    
(stamp and signature)
  President    
 
  signature    

 



--------------------------------------------------------------------------------



 



Translation from the French
THE BANKS

         
In St Jean de Luz on 10/30/2008
      Jean-Paul Brunel’s stamp
For Société Générale
       
Signatory’s name and capacity
  signature    
(stamp and signature)
       

         
In St Jean de Luz on 10/30/2008
  In St Jean de Luz on 10/30/2008    
For Crédit Lyonnais
  For BNP PARIBAS   Sylvie Bassinet
Signatory’s name and capacity
  Signatory’s name and capacity   signature
(stamp and signature) initials
  (stamp and signature)    
 
      BNP Paribas stamp

SCHEDULE 1 — INVESTMENT BY THE BANKS

 